Title: To Thomas Jefferson from Alexander Wilson, 30 September 1805
From: Wilson, Alexander
To: Jefferson, Thomas


                  
                     sir 
                     
                     Kingsess Sep 30th. 1805
                  
                  I had the honour last spring of presenting your Excellency with drawings of two Birds which I supposed to be both non descripts untill the receipt of your very condescending Letter to me of Ap. 7th. referring to 8 Buffon. 342. Pl. enlum. 566. which I find to contain a Bird of the same Species with one of those sent but unnoticed by me before. Allow me, sir as an atonement for this mistake once more to beg your acceptance of another Sheet of Drawings being my poor efforts to represent faithfully 4 of our most capital Songsters among which is (I believe) the Bird so particularly and accurately described in your Excellency’s Letter to me. This being the only Bird I can find among all our Songsters corresponding in every respect with the description there given. The clearness and plaintive Sweetness of its notes—its shy solitary disposition—continually serenading us from the tops of the tallest trees—its colour size and resemblance to the Moncherolle de la Martineque of Buffon, as observed by your Excellency, designate this, (and my friend Mr Bartram is of the same opinion) to be the Bird so justly esteemed by your Excellency.
                  Finding, as I do, an innocent and delightfull retreat from the sometimes harrassing business of Life in our Rural Solitudes I have employed some of my leisure hours in Drawing many of these charming Songsters of the Ground with a view at some future day of publishing in a more finished manner all the Birds resident in or which Emigrate to the United States from the South & north. May I hope that your Excellency will not think meanly of my feeble attempts or of the motives which have induced me to intrude at this time on your precious hours devoted to the Interests and happiness of an immense Country These motives are, The most affectionate regard and veneration for your Excellency as the friend of Science and the “best hope” of virtuous Republicans; and the fond but humble hope of meriting your esteem.
                  Your Excellency’s devoted friend And humble servnt
                  
                     Alex Wilson 
                     
                  
                  
    see the upper most figure on the drawing

               